DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Terminal Disclaimer
In the remarks filed by the applicant on September 21 of 2021, reference to a “submitted terminal disclaimer” (see section IV on page 2); however, no terminal disclaimer could be found in the prosecution record.  The applicant is strongly advised to verify is such document was indeed filed.
 
Response to Amendment
Applicant's amendment filed on September 21 of 2021 has been entered.  Claims 21, 23 and 28 have been amended.  No claim have been cancelled, or added.  Claims 21-40 are still pending in this application, with claims 21, 28 and 37 being independent.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested:  with Heat-Dissipating Upper Housing defining Cavity for Driver.

Abstract
The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A high-bay luminaire includes an upper housing having an outer wall with an outer surface having a plurality of first heat fins extending therefrom, and an interior surface defining an interior compartment; a base ; a light emitter ; a lens ; and a driver upper housing by a driver bracket and positioned adjacent the interior surface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Dependent claim 23 is indefinite as it is not clear if the “angle portion” extends towards the center of the interior compartment and the driver connected to the angled portion by the driver bracket, or if such angled portion extends only towards the center of the interior compartment.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the recited “angled portion” as extending from the outer wall only towards the center interior compartment, with the recitation regarding the “driver” being a separate statement.

Dependent claims 24 and 25 are rejected for their dependency on indefinite claim 23, as previously detailed. 

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 23.	The high-bay luminaire of claim 21, wherein the outer wall includes an angled portion that extends at oblique angle toward the center of the interior compartment, and the driver is connected to the angled portion by the driver bracket.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 10,641,477 (JENSON et al.). 

Regarding claim 23 (as recited in instant independent claim 21, from which claim 23 depends), as best understood, JENSON et al. teaches a high-bay luminaire (see preamble of patented claim 1) including an upper housing having an outer wall including an exterior surface and an interior surface (see lines 2 and 3 of patented claim 1), the interior surface defining an interior compartment (see lines 3 and 4 of patented claim 1), and a plurality of first heat fins extending from the exterior surface (see lines 4 and 5 of patented claim 1); a base connected to the upper housing (see line 9 of patented claim 1); a light emitter connected to the base (see line 10 of patented claim 1); a lens connected to the base and positioned below the light emitter (see lines 11 and 12 of patented claim 1); and a driver (see lines 13 of patented claim 1) connected to a driver bracket in the upper housing (see patented claim 5), wherein the driver bracket positions and supports the driver adjacent the interior surface (see lines 6-8 of patented claim 1). JENSON et al. further teaches the upper housing includes an angled portion of the outer wall extends at an oblique angle toward the center of the interior compartment, and the driver connected to the angled portion by the driver bracket (see lines 6-8 of patented claim 1). 
JENSON et al. fails to explicitly teach the light emitter being connected to the base in a removable manner.
However, it has been long held by the courts that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to removably connect the light emitter in the patented high-
	
Regarding dependent claim 24, as best understood, JENSON et al. further teaches the driver bracket has a substantially V- shaped configuration including a first side and a second side connected to a lower wall (see lines 1-3 of patented claim 6), and wherein the driver is positioned by the first side (see line 4 of patented claim 6).

Regarding dependent claim 25, as best understood, JENSON et al. further teaches a second driver is positioned by the second side (see patented claim 7).

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 26 and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (U.S. Pat. 7,824,077).


    PNG
    media_image1.png
    488
    781
    media_image1.png
    Greyscale

Figure 3 of U.S. Pat. 7,824,077 (CHEN et al.), modified and annotated to clearly referenced claimed structural elements and features.

Regarding independent claim 21, CHEN et al. discloses a high-bay luminaire (as seen in Figure 1) including an upper housing 4 (as seen in Figure 1) having an outer 40 (as seen in Figure 1), and a plurality of first heat fins 41 (as seen in Figure 1) extending from the exterior surface (as seen in Figure 2); a base 1 (as seen in Figure 1) connected to the upper housing 4 (as seen in Figure 1); a light emitter 10 (as seen in Figure 1) removably connected to the base 1 (as discussed in lines 17-20 of column 4, and seen in Figure 1); a lens 3 (as seen in Figure 1) connected to the base 1 and positioned below the light emitter 10 (as seen in Figure 3); and a driver 5 (as seen in Figure 1) connected to a driver bracket 50 (as seen in Figure 1) in the upper housing 4 (as seen in Figure 3), wherein the driver bracket 50 positions and supports the driver 5 adjacent the interior surface (as seen in Figure 3). 

Regarding dependent claim 22, CHEN et al. further discloses the driver 5 includes a driver housing 5 (as seen in Figure 1) having a longitudinal axis (as seen in Figure 3) and the driver bracket 50 supports the driver 5 so that the longitudinal axis extends through the upper housing 4 toward the base 1 (as seen in Figure 3). 

Regarding dependent claim 26, CHEN et al. further discloses the upper housing 4 includes a bottom wall (bottom wall of element 4, as seen in Figure 3) and a flange (porting of the interior surface of element 4 projecting inwards, as seen in Figure 3) extending from the bottom wall (as seen in Figure 3), and the base 1 includes a hub (peripheral portion of element 1, as seen in Figure 3) extending from an inner portion 

Regarding independent claim 28, CHEN et al. discloses a high-bay luminaire (as seen in Figure 1) including an upper housing 4 (as seen in Figure 1) having an outer wall (outer wall of element 4, as seen in Figure 1), a bottom wall (bottom wall of element 4, as seen in Figure 1), and a flange (porting of the interior surface of element 4 projecting inwards, as seen in Figure 3) extending from the bottom wall (as seen in Figure 3), wherein the outer wall includes an exterior surface (exterior surface of element 4, as seen in Figure 2) and an interior surface (interior surface of element 4, as seen in Figure 3), the interior surface defining an interior compartment 40 (as seen in Figure 1); a base 1 (as seen in Figure 1) connected to the upper housing 4 (as seen in Figure 1), the base 1 having a central region (central region of element 1, as seen in Figure 1) and a hub (peripheral portion of element 1, as seen in Figure 1) extending from the central region toward the upper housing 4 (as seen in Figure 3), wherein the hub mates with the flange to define a conduit (space between the interior surface of element 4, at the portion projecting inwards, and the peripheral portion of element 1, as seen in Figure 3); a light emitter 10 (as seen in Figure 1) connected to the base 1 (as seen in Figure 1); and a driver bracket 50 (as seen in Figure 1) positioned in the interior compartment (as seen in Figure 3) and configured to support and retain a first driver 5 to the outer wall (element 50 being secured to element 4 by element 50, as evidenced by Figure 3). 

Regarding dependent claim 29, CHEN et al. further discloses the driver bracket 50 includes a lower wall (surface of element 50 distal element 5, as seen in Figure 1), a first side (right hand side of element 50, as seen in Figure 3) extending from the lower wall at an oblique angle (as seen in Figure 3) and a second side (left hand side of element 50, as seen in Figure 3) extending from the lower wall at an oblique angle (as seen in Figure 3). 

Regarding dependent claim 30, CHEN et al. further discloses the upper housing includes a first angled portion (right hand portion of the interior surface of element 4 projecting inwards at an angle, as seen in Figure 3) and a second angled portion (left hand portion of the interior surface of element 4 projecting inwards at an angle, as seen in Figure 3) extending into the interior compartment (as seen in Figure 3). 

Regarding dependent claim 31, CHEN et al. further discloses a first driver 5 is retained against the first angled portion by the driver bracket 50 (as seen in Figure 3). 

Regarding dependent claim 32, CHEN et al. further discloses the hub extends inside of the flange (as seen in Figure 3). 

Regarding dependent claim 33, CHEN et al. further discloses the hub and the flange have a cylindrical configuration (as evidenced by Figure 1).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (U.S. Pat. 7,824,077).

Regarding dependent claim 35, CHEN et al. discloses all the limitations of the claim, as previously detailed, further disclosing the upper housing including an open top.
CHEN et al. fails to explicitly disclose a cover is pivotally connected to the upper housing.  
However, the examiner takes Official Notice of the use and advantages of covers, specifically those for closing housings, being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known cover for the open top of the upper housing 4 in the patented apparatus of CHEN et al., to obtain the predictable result of closing such upper housing 4 to prevent access to the interior of the luminaire. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 36, CHEN et al. discloses all the limitations of the claim, as previously detailed, except a sensor removably connected to and extending from the base 1.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known sensor on the base 1 in the patented luminaire of CHEN et al., to obtain the predictable result of enabling such luminaire to respond to desired conditions of the space it is mounted in. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
Regarding the sensor being “capable of being removed” from the base, the applicant is advised that it has been long held by the courts that a recitation that an element is “capable of” performing a function is anticipated by a Prior Art structure recognized as having the ability to so perform. In re Hutchison, 69 USPQ 138.  In this case, any conventional sensor provided to the base 1 of CHEN et al. was considered as inherently capable of being removed from such base 1.

Allowable Subject Matter
Claims 37-40 are allowed.

Claims 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments, filed September 21 of 2021, have been fully considered but they are not persuasive.
 
Regarding the Examiner’s rejection of independent claim 21 under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (U.S. Pat. 7,824,077), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the driver connected to a driver bracket in the upper housing positioning and supporting the driver adjacent the interior surface.  The applicant further argues that element 50, cited by the Examiner as the claimed “bracket”, are a pair of conductors providing electrical connection to the light source, and concludes that such conductors are not a bracket and do not position or support the driver as claimed. 
 
Regarding the Examiner’s rejection of independent claim 28 under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (U.S. Pat. 7,824,077), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically a driver bracket positioned in the interior compartment and configured to support and retain the driver to the outer wall, or a hub extending from the central region toward the upper housing and mating with a flange to define a conduit.  The applicant further argues that element 50, cited by the Examiner as the claimed “bracket”, are instead a pair of conductors providing electrical connection to the light source.  The applicant even further argues that element 1, cited by the Examiner as the claimed “base”, has a uniform shape, and that there is no hub extending from a central region to define a conduit.

Regarding the Examiner’s rejection of claims 22, 26, 29-33, 35 and 36, the applicant present no arguments, except stating that such claims depend directly, or indirectly, from independent claims 21 or 28, and would be allowable when/if the independent claims are allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 22, 26, 29-33, 35 and 36 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.

In response to applicant’s arguments that CHEN et al. (U.S. Pat. 7,824,077) failed to disclose the driver connected to a driver bracket in the upper housing positioning and supporting the driver adjacent the interior surface, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, as previously detailed, CHEN discloses a high-bay luminaire (as seen in Figure 1) including an upper 4 (as seen in Figure 1) having an outer wall (outer wall of element 4, as seen in Figure 1) with an exterior surface (exterior surface of element 4, as seen in Figure 2) and an interior surface (interior surface of element 4, as seen in Figure 3); and a driver 5 (as seen in Figure 1) positioned adjacent the interior surface (as seen in Figure 3). Elements 50 (as seen in Figure 1) were considered to driver bracket”, as such elements 50 are clearly connected to the driver 5 (as seen in Figure 3), and perform the function of holding the driver 50 (i.e. “position”) adjacent the interior surface (as seen in Figure 3); that is, is elements 50 were to be omitted driver 5 would be no longer secured to the interior surface of the upper housing 4 (as evidenced by figures 1 and 3).
Applicant arguments regarding element 50 being a pair of conductors providing electrical connection to the light source, are noted but considered lacking, as they failed to specifically point out how are such “pair of conductors” not structurally arranged and configured to provide the claimed arrangement and function.

In response to applicant’s arguments that CHEN et al. (U.S. Pat. 7,824,077) failed to disclose a hub extending from the central region toward the upper housing and mating with a flange to define a conduit (as defined in independent claim 28), the applicant is once again respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004).
In this case, as previously detailed, CHEN discloses a high-bay luminaire (as seen in Figure 1) including an upper housing 4 (as seen in Figure 1) having a flange (porting of the interior surface of element 4 projecting inwards, as seen in Figure 3) extending from the bottom wall (as seen in Figure 3); and a base 1 (as seen in Figure 1) connected to the upper housing 4 (as seen in Figure 1), the base 1 having a central 4 (as seen in Figure 3), wherein the hub mates with the flange to define a conduit (space between the interior surface of element 4, at the portion projecting inwards, and the peripheral portion of element 1, as seen in Figure 3).
	Applicant arguments regarding the base 1 having a uniform shape, are noted but considered lacking, as they failed to specifically point out how the argued “uniform shape” precludes such base 50 from including the structural features cited by the Examiner as anticipating the claimed “hub” and “flange”.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.


/Ismael Negron/
Primary Examiner
AU 2875